DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 8-9, 12, 16, 18-19, 25-29, 32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bain et al. (US 2010/0329876).
Considering claim 1, Bain teaches nickel-based superalloys and compositions (abstract).  Bain discloses where the alloy comprises the compositions as outlined below the balance is nickel (Paragraph 25; Table 1).
Component
Claimed (wt%)
Bain (wt%)
Al
1.0-3.5
2.1-2.7
Ti
0.0-3.6
3.6-5.8
Nb
0.0-6.0
0.0-1.2
Ta
0.0-4.9
0.0-2.3
W
0.0-5.4
3.5-4.5
Mo
0.0-4.0
3.1-3.8
Co
8.9-30.0
11.3-13.3
Cr
10.8-20.6
12.4-15.2
C
0.02-0.35
0.040-0.100
B
0.001-0.2
0.010-0.046
Zr
0.01-0.5
0.030-0.080


While not teaching a singular example of the instantly claimed alloy, this would have been obvious to one of ordinary skill in the art as the general and specific component contents of the alloy taught by Bain overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding the claimed expressions, the content of W and Mo ranges from 6.6-8.3, the content of the sum of Al, 0.5(Ti), 0.3(Nb), 0.15(Ta) is (2.1+1.8+0+0)=3.9 which is less than 4.0, the sum of Al, 0.5(Ti), 1.5(0.3(Nb) + 0.15(Ta)) is (2.1+1.8+0)=3.9 which is greater than 3.0, and the sum (0.5(Ti), 0.3(Nb), 0.15(Ta))/Al is (1.8+0+0)/2.1=~0.85 which is less than 1.5.  These ranges overlap and render obvious the instantly claimed expressions.  See MPEP 2144.05.
Considering claim 4, Bain teaches optionally zero Ta, is silent regarding the presence of Re and Ru and is considered absent these materials, and 3.5-4.5% W (Table 1) overlapping the claimed range.  See MPEP 2144.05.
Considering claim 6, Bain teaches the sum of Mo and W being 6.6-8.3% (Table 1).  See MPEP 2144.05.
Considering claim 8, Bain teaches where W may be 3.5-4.5% (Table 1).  See MPEP 2144.05.
Considering claim 9, Bain teaches where Mo may be 3.1-3.8% (Table 1).  See MPEP 2144.05.
Considering claim 12
Considering claim 16, Bain teaches where the Nb content may be 0.0-1.2% (Table 1).  See MPEP 2144.05.
Considering claim 18, Bain teaches where W may be 3.5-4.5% (Table 1) and is considered to meet the instant range as Re, Rh, and Ir are not disclosed as required materials.  See MPEP 2144.05.
Considering claim 19, Bain is silent regarding the presence of Re, Rh, and Ir and is therefore considered absent these materials.  See MPEP 2144.05.
Considering claim 25, Bain teaches where the Ta content may be 0.0-2.3% (Table 1).  See MPEP 2144.05.
Considering claim 26, Bain teaches where the Nb content may be 0.0-1.2% (Table 1).  See MPEP 2144.05.
Considering claim 27, Bain teaches where the Ti content may be 3.6-5.8% (Table 1).  See MPEP 2144.05.
Considering claim 28, Bain teaches where W may be 3.5-4.5% (Table 1).  See MPEP 2144.05.
Considering claim 29, Bain teaches the sum (0.5(Ti), 0.3(Nb), 0.15(Ta))/Al is (1.8+0+0)/2.1=~0.85 which is greater than 0.75 (Table 1).  These ranges overlap and render obvious the instantly claimed expressions.  See MPEP 2144.05.
Considering claim 32, Bain teaches where the Cr content is 12.4-15.2% and content of Mo and W may be 6.6% (Table 1).  These ranges overlap and are so close to less than 6.6% (i.e. 6.5999999%) that one would expect the alloy of Bain and the instantly claimed composition to possess the same properties, absent an objective Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Considering claim 36, Bain teaches where the composition may contain Ti, Nb, and Ta (Table 1).
Considering claim 37, Bain teaches where the Al content may be 2.1-2.7% (Table 1).  See MPEP 2144.05.

Claims 1, 4, 6, 8-12, 16, 18-19, 24-30, 32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mourer et al. (EP 1,195,446).
Considering claim 1, Mourer teaches Ni-based super alloys for use in turbine components (abstract).  The composition of the alloy disclosed by Mourer is outlined below in approximate weight percentages the balance Ni and impurities (Paragraph 8).
Component
Claimed (wt%)
Mourer (wt%)
Al
1.0-3.5
2-5
Ti
0.0-3.6
3-6
Nb
0.0-6.0
0.25-3
Ta
0.0-4.9
0.5-4
W
0.0-5.4
0.5-3
Mo
0.0-4.0
2.7-5
Co
8.9-30.0
14-23
Cr
10.8-20.6
11-15
C
0.02-0.35
0.015-0.1
B
0.001-0.2
0.015-0.045
Zr
0.01-0.5
0.015-0.15
Re
0.0-5.0
0-2.5
V
0.0-0.5
0-2
Fe
0.0-6.0
0-2
Hf
0.0-0.5
0-2
Mg
----
0-0.1


While not teaching a singular example of the instantly claimed alloy, this would have been obvious to one of ordinary skill in the art as the general and specific component contents of the alloy taught by Mourer overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding the claimed expressions, the content of W and Mo ranges from 3.2-8 which is greater than the claimed 4.2, the content of the sum of Al, 0.5(Ti), 0.3(Nb), 0.15(Ta) is (2+1.5+0.075+0.075)=3.725 which is less than 4.0, the sum of Al, 0.5(Ti), 1.5(0.3(Nb) + 0.15(Ta)) is (2 +1.5+1.5(0.075+0.075))=3.65 which is greater than 3.0, and the sum (0.5(Ti), 0.3(Nb), 0.15(Ta))/Al is (1.5+0.075+0.075)/2 = 0.825 which is less than 1.5.  These ranges overlap and render obvious the instantly claimed expressions.  See MPEP 2144.05.
Considering claim 4, Mourer teaches where Ta may be 0.5-4, W may be 0.5-3, Re may be 0-2.5, is absent Ru (Paragraph 7) and the sum of these materials may be less than 5.4 as claimed.  See MPEP 2144.05.
Considering claim 6, Mourer teaches the sum of Mo and W being 3.2-8% (Paragraph 7).  See MPEP 2144.05.
Considering claim 8, Mourer teaches where W may be 0.5-3% (Paragraph 7).  See MPEP 2144.05.
Considering claim 9, Mourer teaches where Mo may be 2.7-5% (Paragraph 7). See MPEP 2144.05.
Considering claim 10
Considering claim 11, Mourer teaches where the cobalt content maybe 13-23% (Paragraph 7).  See MPEP 2144.05.
Considering claim 12, Mourer teaches where Cr may be 11-15% (Paragraph 7).  See MPEP 2144.05.
Considering claim 16, Mourer teaches where the Nb content may be 0.25-3% (Paragraph 7).  See MPEP 2144.05.
Considering claim 18, Mourer teaches where W may be 0.5-3% and where Re may be 0-2.5% (Paragraph 7) and is considered to meet the instant range as Rh and Ir are not disclosed as required materials.  See MPEP 2144.05.
Considering claim 19, Mourer teaches where Re may be 0-2.5% (Paragraph 7) is silent regarding the presence Rh and Ir and is therefore considered absent these materials.  See MPEP 2144.05.
Considering claim 24, Mourer teaches where the Mo content maybe 2.7-5% (Paragraph 7) and is sufficiently close such that one would expect the alloy of Mourer and the instantly claimed composition to possess the same properties, absent an objective showing.  See MPEP 2144.05 and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Considering claim 25, Mourer teaches where the Ta content may be 0.5-4% (Paragraph 7).  See MPEP 2144.05.
Considering claim 26, Mourer teaches where the Nb content may be 0.25-3% (Paragraph 7).  See MPEP 2144.05.
Considering claim 27
Considering claim 28, Mourer teaches where W may be 0.5-3% (Paragraph 7).  See MPEP 2144.05.
Considering claim 29, Mourer teaches the sum (0.5(Ti), 0.3(Nb), 0.15(Ta))/Al is (1.5+0.075+0.075)/2 = 0.825 which is greater than 0.75 (Paragraph 7).  These ranges overlap and render obvious the instantly claimed expressions.  See MPEP 2144.05.
Considering claim 30, Mourer teaches where the Co content ranges from 14-23% (Paragraph 7).  See MPEP 2144.05.
Considering claim 32, Mourer teaches where the Cr content is 11-15% and content of Mo and W may be 3.2-8% (Paragraph 7).  See MPEP 2144.05.
Considering claim 36, Mourer teaches where the composition may contain Ti, Nb, and Ta (Paragraph 7).
Considering claim 37, Mourer teaches where the Al content may be 2-5% (Paragraph 7).  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see remarks, filed 09 March 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn.  Applicant has amended the equations as suggested.
Applicant’s arguments, see remarks, filed 09 March 2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The rejection of claims 6, 8-12, 18-19, and 24-32 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant’s arguments, see remarks, filed 09 March 2022, with respect to the rejection(s) of claim(s) 1, 4, 6, 8-12, 16, 18-19, and 24-32 in view of Erickson under 35 USC 103 have been fully considered and are partially persuasive.  Applicant persuasively argues the disclosure of Erickson requires a phasial stability number NV3B which is sufficiently different from the amended claim scope.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bain (US 2010/0329876) and Mourer (EP 1,195,446) as outlined above.  
It is noted that applicant argues the broader disclosure of Erickson requires genus/species which differs from the instant claims per MPEP 2144.08(II) (remarks p.9).  This is not persuasive as the instant claims require compositional parameters overlapping the prior art.  Genus/species as outlined in MPEP 2144.08 is not germane to the fact pattern of the case as that section of the MPEP is directed to structural features of molecules and not compositional limitations as instantly claimed.  Applicant’s attention is directed to MPEP 2144.05 and applicant is encouraged to demonstrate secondary indicia of non-obviousness in response to the instant Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784